Citation Nr: 1541723	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to accrued benefits for surviving spouse's aid and attendance allowance benefits and/or reimbursement of the surviving spouse's burial expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from July 1943 to November 1945.

The Veteran died in 2001.  His surviving spouse filed a claim for aid and attendance allowance in April 2009.  She passed away in November 2009 while that application was still pending.  The appellant is her daughter, who is also acting on behalf of her sister, B.M.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The Veteran's surviving spouse filed a claim for aid and attendance allowance benefits in April 2009.

2.  The Veteran's surviving spouse died in November 2009.

3.  In January 2010, the appellant was found to be entitled to accrued benefits for the period of April 2009 to November 2009, representing the accrued but not paid aid and attendance allowance due her mother, the Veteran's surviving spouse.  

4.  While the January 2010 rating decision did not address the issue of appellant's entitlement to reimbursement of burial expenses, a subsequent January 2010 rating decision and statement of the case did address that matter, but only to the extent they determined that the appellant's trust fund that had been established for her benefit by her mother had not been appropriately acknowledged and that as an unreported asset and potential source of payment for claimed expenses, no payment of accrued benefits or reimbursement of burial expenses was warranted.

5.  There is satisfactory evidence that appellant and her sister were the trustees of a trust account that was merely for accounting purposes and did not accumulate funds that would have affected entitlement to aid and attendance benefits prior to the death of the surviving spouse or for accrued benefits purposes.  Similarly, at the Board hearing in July 2015, satisfactory evidence was presented that demonstrated that appellant and her sister each paid one-half of the total burial expenses by way of a personal credit card or other personal account.

6.  Payment of accrued benefits for reimbursement for the burial expenses of the Veteran's surviving spouse is appropriate, but cannot exceed the amount of accrued benefits available. 


CONCLUSION OF LAW

Entitlement to payment of accrued benefits for reimbursement for burial expenses in an amount not to exceed the amount of accrued benefits available, is warranted.  38 U.S.C. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress has authorized the payment of certain accrued benefits upon death of a beneficiary pursuant to 38 U.S.C.A § 5121.  Periodic monetary benefits under laws administered by VA to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a surviving spouse, be paid to the children of the deceased veteran.  38 U.S.C. § 5121(a)(3) (West 2014); 38 C.F.R. § 3.1000(a)(2) (2015).  

In all other cases, only so much of the accrued benefits may be paid as may be necessary in order to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2015).

Here, the Veteran's surviving spouse filed a claim for aid and attendance allowance benefits in April 2009.  She died in November 2009.  The RO determined in January 2010 that she was eligible for the benefit sought for the period of April 2009 to November 2009.  There is no dispute with respect to the amount of accrued benefits by either VA or the appellant.  The issue of primary concern is the impact of a trust at the time of the surviving spouse's death, and whether that should affect the obligation of VA to pay the accrued benefits.  Similarly, the RO does not dispute that amount of reimbursement claimed by appellant and her sister for burial expense, but rather whether the funds were paid out of a trust fund and therefore not reimbursable.  While the January 2010 rating decision did not address the issue of the appellant's entitlement to reimbursement of burial expenses, a subsequent January 2010 rating decision and subsequent statement of the case did address that matter, but only to the extent it determined that the appellant's trust fund that had been established for her benefit by the appellant's mother had not been appropriately acknowledged and that as an unreported asset and potential source of payment for claimed expenses, no payment of accrued benefits or reimbursement of any burial expenses was warranted.  

While the Board can certainly appreciate the concerns of the RO in this matter, after carefully considering the testimony of the appellant, which the Board finds to be credible and without direct contradiction by any pertinent evidence in the record, the Board will resolve reasonable doubt in favor of the appellant, and find that there is satisfactory evidence that appellant and her sister were the trustees of a trust account that was merely for accounting purposes and did not hold funds or assets that would have affected entitlement to aid and attendance benefits prior to the death of the surviving spouse or for accrued benefits purposes.  Similarly, at the Board hearing in July 2015, satisfactory evidence was presented that demonstrated that appellant and her sister each paid one-half of the total burial expenses by way of a personal credit card or other personal account. 

However, to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of child in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were permanently incapable of self-support before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that 38 U.S.C.A. § 5121(a) limits qualifying survivors to the deceased Veteran's spouse, child or dependent parents").

While the appellant is unquestionably the daughter of the Veteran and the widow, the regulations define child for the purposes of receiving accrued benefits as (1) an unmarried child who is under the age of 18 years; (2) an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age; or (3) an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction at the time of the payee's death.  38 U.S.C.A. § 101(4) (West 2014).

Consequently, the appellant and her sister do not meet the criteria of any of those categories and neither can be considered a child of the Veteran or surviving spouse at the time of the death, in the legal sense, for VA purposes.  Therefore, they argue that they should be allowed to recover accrued benefits based on their payment of the expenses of burial.

The Board does not find that there is evidence that shows that the burial expenses claimed were paid by any trust funds or other monies attributable to the surviving spouse's estate.  Therefore, the Board finds no impediment to payment of accrued benefits due to payment of the burial expenses by the appellant and her sister.  However, reimbursement of the burial expenses may only draw from the total amount of accrued benefits which were owed and payable at the time of the death of the surviving spouse.  Therefore, resolving all reasonably doubt in favor of the claimant, the Board finds that payment of accrued benefits is warranted in an amount that does not exceed the amount of accrued benefits available, for the appellant and her sister who paid the burial expense of the surviving spouse.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment of accrued benefits to reimburse for burial expenses in an amount not to exceed the amount of accrued benefits for aid and attendance allowance benefits that were due and payable to the Veteran's surviving spouse prior to her death, is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


